*471Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “0” consist of synthetic filaments similar in all material respects to those the subject of Empire Brushes, Inc., and Wood Niebuhr & Co. v. United States (42 Cust. Ct. 145, C.D. 2078) and that the items marked “B” consist of fishing lines similar in use to the silk fishing lines involved in J.M.P.R. Trading Corp., Alltransport, Inc. v. United States (43 C.C.P.A. 1, C.A.D. 600), the claims of the plaintiff were sustained.